DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 04/16/2021.  
Claims 1-20 have been canceled by the applicant. Claims 21-32 have been newly added by the applicant.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21, 25 and 29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 11 of U.S. patent No. 11012276. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims merely broaden the claim limitations of the patented case by omitting certain claim limitations.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding claim 21, U.S. patent No. 11012276 teach, a wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to:
 Limitations of Claim 21 of the Instant Application
Limitations of Claim 17 of U.S. patent No. 11012276. 
receive, by using the transceiver, a physical frame for a transmission of data to each of a plurality of wireless communication terminals comprising the wireless communication terminal from a base wireless terminal, 
obtain, from the physical frame, a signaling field which signals information on a resource allocation to the plurality of wireless communication terminals and comprises a first field which represents a different type of information according to a Multi User(MU) transmission method which is used in a sub-frequency band corresponding to the first field, wherein the sub-frequency band corresponding to the first field is one of a plurality of sub-frequency bands which are included in a frequency band through which the physical frame is transmitted, 
wherein the first field has the same size regardless of the MU transmission method, 
wherein the first field represents whether the sub-frequency band corresponding to the first field is not allocated for the transmission of data to any of the plurality of wireless communication terminals, 
when Orthogonal Frequency Division Multiple Access (OFDMA) is used for the transmission of data to the plurality of wireless communication terminals, determine, based on the first field, a sub-frequency band which is allocated to the wireless communication terminal, and 
obtain, based on the determination, the data corresponding to the wireless communication terminal through the sub-frequency band which is allocated to the wireless communication terminal, wherein the signaling field has a variable length.
receive, by using the transceiver, a physical frame for a transmission of data to each of a plurality of wireless communication terminals comprising the wireless communication terminal from a base wireless terminal,
obtain, from the physical frame, a signaling field which signals information on a resource allocation to the plurality of wireless communication terminals and comprises a first field which represents a different type of information according to a Multi User(MU) transmission method which is used in a sub-frequency band corresponding to the first field, wherein the sub-frequency band corresponding to the first field is one of a plurality of sub-frequency bands which are included in a frequency band through which the physical frame is transmitted,
 wherein the first field has the same size regardless of the MU transmission method, 
wherein the first field represents whether the sub-frequency band corresponding to the first field is not allocated for the transmission of data to any of the plurality of wireless communication terminals,
when Orthogonal Frequency Division Multiple Access (OFDMA) is used for the transmission of data to the plurality of wireless communication terminals, determine, based on the first field, a sub-frequency band which is allocated to the wireless communication terminal, and
obtain, based on the determination, the data corresponding to the wireless communication terminal through the sub-frequency band which is allocated to the wireless communication terminal.

Regarding claims 22-24, 26-28 and 30-32 the limitations of claims 22-24, 26-28 and 30-32, are rejected on the ground of nonstatutory obviousness-type double patenting with respect to claims 1, 6 and 11 of U.S. patent No. 11012276.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

 /CHI H PHAM/ Supervisory Patent Examiner, Art Unit 2471